Case 6:20-cr-00034-CEM-EJK Document 23 Filed 03/03/20 Page 1 of 1 PagelD 118

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-34-Orl-41EJK

CARL STUART FAREY

 

NOTICE OF NO OBJECTION TO REPORT AND RECOMMENDATION

The United States of America has no objection to the Report and Recommendation issued
by the Magistrate Judge on March 3, 2020 regarding the plea of guilty entered by

CARL STUART FAREY.

March 3, 2020

 

Assistant United States Attorney

Copies to:

United States Attorney
Counsel of Record
District Judge
